[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 11-11740                  JANUARY 26, 2012
                            Non-Argument Calendar                JOHN LEY
                                                                  CLERK
                          ________________________

                     D. C. Docket No. 1:09-cr-00184-KD-C-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

THANH NGOC NGUYEN,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                (January 26, 2012)

Before EDMONDSON, CARNES and WILSON, Circuit Judges.

PER CURIAM:

      Raymond A. Pierson, appointed counsel for Thanh Nguyen in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Nguyen’s convictions and

sentences are AFFIRMED.




                                          2